Citation Nr: 1024214	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a cervical spine disability, and, if so, 
whether service connection is warranted.

2.  Entitlement to service connection for a lung disability, 
to include histoplasmosis of the left lung.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 1980 to April 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
RO in Wichita, Kansas, which denied service connection for a 
lung disability and denied reopening of a claim for service 
connection for a cervical spine disability.  

The Board has recharacterized the cervical spine claim.  The 
RO identified the issue as a claim for "status post 
whiplash, cervical spine," in an October 2000 rating 
decision.  "Status post whiplash" is not an actual 
disability and the cervical spine is merely an anatomical 
region.  The Board has recharacterized accordingly.  

The issues of service connection for a lung disability, to 
include histoplasmosis of the left lung, and a cervical spine 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in October 2000, 
of which the appellant was notified in November 2000, denied 
the appellant's claim to of entitlement to service connection 
for a cervical spine disability.

2.  Additional evidence received since the October 2000 
rating decision is neither cumulative nor redundant, and 
raises the possibility of substantiating the appellant's 
claim for service connection for a cervical spine disability.




CONCLUSIONS OF LAW

1.  The October 2000 rating decision, denying the claim of 
service connection for a cervical spine disability, is final.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a cervical 
spine disability; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant filed a claim for a neck disability as he 
separated from service in 1999.  The neck claim, 
characterized as "status post whiplash, cervical spine," 
was denied in an October 2000 rating decision.  The appellant 
was notified of the decision and provided notice of his 
appellate rights in November 2000.  The letter containing the 
material was sent to the appellant's then address of record.  
The appellant attempted to file a Notice of Disagreement 
concerning a left hip claim in December 2000, indicating that 
he had received notice of the decision and his appellate 
rights.  The appellant did not file anything disagreeing with 
the cervical spine disability determination within one year 
of notice.  The October 2000 decision is final.  38 U.S.C.A. 
§§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The October 2000 rating decision denied the appellant's 
cervical spine claim on what appears to be two grounds.  
First, the RO found that the disability pre-existed service, 
as the appellant's entrance examination noted a history of 
whiplash in a 1978 motor vehicle accident.  Next, the RO 
noted that some degenerative changes had been found in the 
lower level discs in September 1996.  No disability had been 
found during a December 1999 pre-discharge VA examination.  
The RO concluded that service connection was not warranted.

The evidence received since the October 2000 rating shows 
that the appellant bears diagnoses of degenerative disc and 
joint disease.  Private treatment records, particularly from 
April 2006, show cervical degenerative disc disease, cervical 
spondylosis, symptoms facet joint syndrome and cervicalgia, 
with cervical foraminal stenosis with bilateral C4 and C6 
radiculopathy.  The evidence suggests that the degenerative 
changes noted in service may be one of the currently 
diagnosed diseases.  A presumption of service connection 
exists for chronic disease first diagnosed during service and 
subsequent manifestations of the chronic disease, even if 
that occurs many years after separation.  Groves v. Peake, 
524 F.3d 1306, 1309-10 (Fed. Cir. 2008).  The evidence 
suggests the recurrence of a chronic disease.  The evidence 
is new to the file.  The Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for a cervical spine disability.  The claim is 
reopened.  To this extent only, the appeal is granted.  


ORDER

The claim for service connection for a cervical spine 
disability is reopened; the appeal is granted to this extent 
only.


REMAND

The Board must remand both the cervical spine and lung 
disability claims for VA examination and opinions.

The appellant has a wide variety of diagnoses contained in 
his private treatment records.  The appellant suffered 
additional injuries during service which may have contributed 
to the current cervical spine disability, including a second 
motor vehicle accident in 1992 and a falling hatch which 
struck the top of his head in 1995.  October 1996 
electrodiagnostic testing revealed no evidence of 
radiculopathy, neuropathy or myopathy in the right upper 
extremity.  A 1997 x-ray study was interpreted to show some 
disc degeneration at the lower levels.  A December 1999 x-ray 
study was interpreted as normal.  Based on the wide variety 
of complaints, the Board is not sure which, if any, of the 
current disabilities of the cervical spine are related to 
service.  The appellant did not receive a VA examination and 
opinion in connection with this claim.  The Board remands for 
a VA examination and opinion as to whether any of the 
currently diagnosed disabilities of the cervical spine are 
related to service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Board remands the lung disability claim for similar 
reasons.  March 1997 and 1998 x-ray studies revealed a small 
calcified granuloma in the left upper lung field.  A December 
1999 VA examination report indicates that small stable 
calcifications were present in the hilar regions.  The 
appellant was treated in 2002 for histoplasmosis, with 
imaging showing an enlarged lymph node and a calcified 
granuloma in the right upper lobe.  A biopsy was taken, 
showing caseating granuloma.  The appellant was treated with 
anti-fungal medication at that time.  The appellant underwent 
additional imaging during followup.  A September 2006 chest 
CT scan showed a stable, enlarged right hilar lymph node and 
a right upper lobe nodule that was significantly smaller than 
the comparison study dated September 2004.  A November 2006 
chest x-ray was interpreted to show a stable chest without 
evidence of acute cardiopulmonary disease.  The RO took this 
x-ray to show that the nodules were absent.  The Board notes, 
however, that the December 1999 VA examination x-ray which 
found calcifications also concluded that the x-ray showed  a 
stable chest without evidence of acute cardiopulmonary 
disease.  The Board is unsure whether the stable nodules 
would merit attention as "acute" disease processes.  The 
evidence of record is not clear whether a current disability 
existed at the time the appellant filed his claim and whether 
such a disability was related to service.  The appellant was 
not afforded a VA examination in connection with this claim.  
The Board remands to afford the appellant a VA examination.  
See McLendon.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine whether:

(1) the currently diagnosed disabilities 
of the cervical spine, cervical 
degenerative disc disease, cervical 
spondylosis, symptoms facet joint syndrome 
and cervicalgia, with cervical foraminal 
stenosis with bilateral C4 and C6 
radiculopathy, are at least as likely as 
not etiologically related to the 
appellant's pre-service whiplash or the 
inservice injuries noted in 1992 and 1995;

(2) the diagnosis of any lung disorder(s) 
which may be present, including a 
determination of whether the granulomas 
and enlarged lymph node are present, and;

(3) whether any such granulomas or 
enlarged lymph node disorder is at least 
as likely as not etiologically related to 
the inservice findings of a left upper 
granuloma noted in March 1997 and March 
1998.  

The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


